    Case 4:19-cr-00719 Document 259 Filed on 06/09/21 in TXSD Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
versus                                    §         CRIMINAL NO. 4:19-CR-719
                                          §
CHARLES McCREARY, et al.                  §


   DEFENDANTS’ JOINT UNOPPOSED MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE HITTNER:

         COMES NOW CHARLES McCREARY, CHRISTOPHER McINTOSH,

JASON        BROWN,       MICHAEL       GOODWIN,        MATTHEW          DOWELL,

WILLIAM ANDREW DELBOY, SCOTT CARROLL, PATRICK W. KELLY,

CRAIG JORGENSEN, JOSEPH COHEN, Defendants, by and through their

attorneys of record, hereby requests this honorable Court consider the merits of this

motion and, in turn, grant this motion based upon the following:

                                          I

         The above styled and numbered cause is set for Jury Trial on June 21, 2021.

Pretrial Conference is scheduled for June 18. Motions for both parties were due on

May 21, 2021.

         All defendants request a continuance of the trial date based upon the

following:
 Case 4:19-cr-00719 Document 259 Filed on 06/09/21 in TXSD Page 2 of 5




1. This is a complex case, with multiple defendants, involving allegations of

   possession, distribution, and the advertisement of child pornography.

2. All but one of the defendants resides outside of the Southern District of Texas.

   Each of the defendants’ residences was searched in this investigation. All the

   defendants were detained and are in custody at various detention facilities near

   Houston.

3. A superseding indictment in this case was filed on July 1, 2020. See Doc. 169.

4. This case was “Covided.”      The Court, the government and defense counsel

   had to deal with the pandemic that stymied the world and the Judicial system

   since March 2020. The pandemic prevented defense counsel from effective

   preparation of their criminal cases, especially due to the lack of face-to-face

   interactions with defendants, defense experts, and the ability to consult with

   the defendants. Defense counsel and the government have been endeavoring

   to comply with the enormous discovery process. Both parties have been

   diligently working through the vast amount of discovery to narrow down the

   issues for a trial. Because of the enormity of the discovery, and the “catch-up”

   that everyone has been struggling with, the defendants will not be effectively

   prepared for a trial on June 21.

5. Furthermore, defense counsel must review not only the evidence seized from

   the defendant but from all the defendants charged in the conspiracy.
 Case 4:19-cr-00719 Document 259 Filed on 06/09/21 in TXSD Page 3 of 5




6. Defendants’ experts have reviewed the discovery provided however they have

   not reviewed the entire discovery. Once the entirety of the discovery has been

   reviewed and discussed with counsel it will still need to be reviewed with the

   individual defendants.

7. Defense counsel has also been attempting to negotiate with the government in

   attempt to avoid a trial.

8. Defense counsels’ retained expert (retained by McMcreary, Dowell, and

   Cohen), Eric Devlin, is unavailable during the week of June 21, 2021 because

   he is one of the main presenters/teachers at the “Annual Rusty Duncan”

   conference in San Antonio.

9. Defense Counsel requests the Court continue the trial for at least 90 days, or

   to sometime in late August.

10. Undersigned counsel has conferred with the Assistant United States

   Attorneys in this cause, Kim Leo and Sherri Zack, and they stated they are

   not opposed to a continuance.

11. The Defendants jointly request that this Court grant a continuance.

   Defendants submit that the ends of justice would best be served by the

   granting of such continuance and that the granting of such continuance

   outweighs the best interest of the public and the defendants’ right to a speedy

   trial pursuant to Title 18 U.S.C., § 3161(h)(7)(A); and furthermore, such
    Case 4:19-cr-00719 Document 259 Filed on 06/09/21 in TXSD Page 4 of 5




      period of delay due to a continuance would be excludable as a failure to grant

      such continuance would deny counsel for the defendants the reasonable time

      necessary for effective preparation taking into account the exercise of due

      diligence as pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

      WHEREFORE, PREMISES CONSIDERED, Defendant prays this Court

grant this motion to continue.

                                              Respectfully submitted,


                                              /s/ Mark C. Thering

                                              MARK C. THERING

                                              Texas State Bar No. 24010918
                                              1601A Congress Avenue
                                              Houston, Texas 77002
                                              Telephone: (713)237-1000
                                              Facsimile: (832)940-0393
                                              lawring@yahoo.com

                                              Attorney for Defendant


                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Defendants’

Unopposed Joint Motion to Continue was delivered via electronic filing to the

Assistant United States Attorneys in this cause on June 9, 2021.

                                              /s/ Mark C. Thering
                                              MARK C. THERING
    Case 4:19-cr-00719 Document 259 Filed on 06/09/21 in TXSD Page 5 of 5




                      CERTIFICATE OF CONFERENCE

      Counsel certifies that he has spoken to the Assistant United States Attorneys

in this cause, Kim Leo and Sherri Zack, who are not opposed to a continuance. All

defendants who have not changed their pleas to “guilty” file this motion jointly.

                                             /s/ Mark C. Thering
                                             MARK C. THERING
